In an action to recover damages for personal injuries alleged to have been caused by the negligent operation of a motor vehicle, the appeal is from so much of an order as granted a motion for summary judgment striking out appellant’s answer. Order modified (1) by striking from the first ordering paragraph everything commencing with the word “ granted ” and by substituting therefor the words “denied, and it is further” and (2) by striking from said order everything following the words “ Theodore Appelbaum ” in the second ordering paragraph. As so modified, order insofar as appealed from unanimously affirmed, with $10 costs and disbursements to appellant. The papers present triable issues which may not be resolved upon a motion for summary judgment. Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.